UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-7244


GERALD LAMB, JR.,

                   Plaintiff – Appellant,

             and

GRAHAM BROWN,

                   Plaintiff,

             v.

DR. DICOCO, Health Services Administrator,

                   Defendant – Appellee,

             and

J. KEYS, Correctional Officer; MS. BENNETT, Disciplinary Hearing Officer,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:15-cv-00389-AWA-LRL)


Submitted: March 20, 2017                                    Decided: April 28, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Gerald Lamb, Jr., Appellant Pro Se. Kent Pendleton Porter, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Gerald Lamb, Jr. appeals the district court’s order denying relief on his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388 (1971).      We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Lamb v. Brown, No.

2:15-cv-00389-AWA-LRL (E.D. Va. July 25, 2016). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            3